The opinion of the court on the motion to dismiss, was delivered by Manning, C. J., and on the merits by Spencer, J.
On Motion to Dismiss.
Manning, C. J.
A compromise or arrangement was made by the tutrix of the appellant of matters affecting her interest in the succession of her grandfather which was ratified by a family meeting and a judgment of homologation entered thereon. Marie Forstall, the minor, has now attained majority, and brings up these proceedings for our revision by this appeal."
The other members of the family move to dismiss the appeal on the grounds that an appeal does not lie from this judgment of homolo-gation because the minor is concluded by the deliberations of the family meeting, and the judgment ratifying them, and 2dly because these proceedings are assimilated to that of a suit wherein there was a judgment confessed.
These grounds are not tenable. It may be, that upon a judicial examination of these proceedings, it will be found that the appellant is ■concluded, but she certainly has the right to have that judicial examination made, and she cannot be turned out of court upon a mere motion to dismiss. In a former case it was said by this court, “ The power of the District Court to order a family meeting and to approve a transaction or compromise relating to the interests of minors, recommended by such meeting, may well be inquired into when the whole case is .before the court.” Freret vs. Marigny, 8 La. 503.
In a case involving the same principle, reported in the Journal du Talais for 1858, p. 178, the court say, “ attendu que le jugement qui statue sur une demande en homologation d’une transaction dans laquelle un mineur est interressó est un veritable jugement, statuant quelquefois sur des intéréts d’une grande importance;, qu’il est impossible de n’ad-mettre en ce cas qu’un seul degró de juridiction, et de decider qu’il ne peut pas étre attaqué par la voie de l’appel par la partie qui n’a pas la droit de prendre celle de l’opposition; attendu que les conclusions prises *99par le tuteur en premiere instance ne peuvent l’empécher d’appeler d’un jugement qui nuit aux intéréts clu mineur, attendu que la demande ■en homologation de la transaction devait étre portée devant le tribunal de premiere instance, aux termes de l’art. 467 O. N., quoiqu’elle portát sur une instance pendante devant la cour; que les intéréts du mineur ne peuvent pas en souffrir puis qu’il a toujours le droit d’attaquer par la voie de l’appel un jugement d’homologation nuisant aux intéréts du mineur,” etc., and then the proceedings of the family meeting are examined and the judgment of homologation reversed.
We know of no precedent for the dismissal of an appeal such as this upon grounds similar to those urged here.
The motion to dismiss is denied.